 Case 3:20-cv-01046-FLW-TJB Document 1 Filed 01/30/20 Page 1 of 7 PageID: 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



 AFFILIATED ORTHOPAEDIC SPECIALISTS,
 P.A.,                                                     Index No.:

                                  Plaintiff,

                      -against-                            COMPLAINT

 AETNA LIFE INSURANCE COMPANY,

                                  Defendant.


       Plaintiff Affiliated Orthopaedic Specialists, P.A. (“Plaintiff”), on assignment of John D.,

by and through its attorneys, Schwartz Sladkus Reich Greenberg Atlas LLP, by way of

Complaint against Aetna Life Insurance Company (“Defendant”), alleges as follows:

                          PARTIES, JURISDICTION, AND VENUE

       1.       Plaintiff is a New Jersey medical practice registered to do business in the State of

New Jersey with a principal place of business at 2186 State Highway 27, North Brunswick, New

Jersey 08902.

       2.       Upon information and belief, Defendant is engaged in providing and/or

administering health care plans or policies in the state of New Jersey.

       3.       Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1331 and 29 U.S.C.

§ 1132(e). The insurance policy at issue was provided to the assignor’s employer and is governed

by the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001 et seq. The

administrative remedies have been exhausted.




                                                 1
 Case 3:20-cv-01046-FLW-TJB Document 1 Filed 01/30/20 Page 2 of 7 PageID: 2



                                 FACTUAL BACKGROUND

       4.      Plaintiff is a medical practice comprised of physicians that specialize in

orthopedic surgery.

       5.      On April 30, 2018, one of Plaintiff’s physicians, Dr. Steven Reich, M.D.,

performed surgical treatment on John D. (“Patient”). (See, Exhibit A, attached hereto.)

       6.      Specifically, Dr. Reich performed a cervical corpectomy and fusion procedure to

treat a condition affecting Patient’s cervical spine known as myelopathy. Id.

       7.      At the time of Dr. Reich’s treatment of Patient, Patient was the beneficiary of an

employer-based health insurance plan (“Plan”) administered by Defendant.

       8.      Patient assigned his applicable health insurance rights and benefits to Plaintiff.

(See, Exhibit B, attached hereto.)

       9.      After the subject medical treatment, Plaintiff submitted a HCFA medical bill to

Defendant seeking payment for the performed treatment in the total amount of $111,458.00.

(See, Exhibit C, attached hereto.)

       10.     As an out-of-network medical practice, Plaintiff does not have a network contract

with Defendant that would determine or limit payment for Plaintiff’s treatment of Defendant’s

members.

       11.     In response to Plaintiff’s HCFA medical bill, Defendant issued payment in the

total amount of $35,088.00. (See, Exhibit D, attached hereto.)

       12.     The remaining $76,370.00 of Plaintiff’s charges were not covered by Defendant.

Id.




                                                2
 Case 3:20-cv-01046-FLW-TJB Document 1 Filed 01/30/20 Page 3 of 7 PageID: 3



        13.     Of the $76,370.00 in charges not covered by Defendant, $19,322.00 relate to

Current Procedural Terminology (“CPT”) Code 22845. Defendant denied payment for this CPT

Code in its entirety. Id.

        14.     Pursuant to Plaintiff’s explanation of benefits (“EOB”), Defendant denied CPT

Code 22845 because the service associated with this code “is mutually exclusive to another

procedure performed on the same date of service.” Id.

        15.     Upon information and belief, Defendant’s basis for denying payment for CPT

Code 22845, as alluded to in Defendant’s explanation of benefits, is that the code is mutually

exclusive to CPT Code 22853. Thus, per Defendant’s position, since Defendant issued payment

for CPT Code 22853, no separate payment is due for CPT Code 22845.

        16.     However, as conveyed to Defendant via multiple internal appeals, under the

specific circumstances of Patient’s treatment, CPT Code 22845 is subject to separate payment,

pursuant to applicable medical coding guidelines. (See, Exhibit E, attached hereto.)

        17.     As stated in multiple internal appeals, CPT Code 22845 was billed in connection

with anterior plating and instrumentation, while CPT Code 22853 was billed for the insertion of

an interbody biomechanical device. Because the plating and instrumentation relating to CPT

Code 22845 were separate from the device relating to CPT Code 22853, the two CPT Codes are

subject to separate reimbursement, pursuant to appliable medical coding guidelines. Id.

        18.     Defendant failed to issue a substantive response to either of Plaintiff’s internal

appeals.

        19.     As noted earlier, of the $76,370.00 in charges not covered by Defendant,

$19,322.00 relate to CPT Code 22845 which Defendant denied entirely.




                                                3
 Case 3:20-cv-01046-FLW-TJB Document 1 Filed 01/30/20 Page 4 of 7 PageID: 4



       20.     An additional $2,395.00 relate to CPT Code 20936 which Defendant also denied

in its entirety as incidental to other performed services. (See, Exhibit D.) Plaintiff does not

dispute Defendant’s denial of CPT Code 20936.

       21.     The remaining $54,653.00 in charges denied by Defendant were based on

Defendant’s contention that Plaintiff’s charges are in excess of “the prevailing charge level made

for the service in the geographical area where it [was] provided.” Id.

       22.     In other words, while Patient’s insurance plan provides coverage for out-of-

network treatment at usual and customary rates, Defendant determined that Plaintiff’s charges

are in excess of usual and customary rates, and thereby reduced its reimbursement by

$54,653.00.

       23.     However, as noted in Plaintiff’s internal appeals, Plaintiff’s charges are consistent

with usual and customary rates and Defendant’s reduction in its payment determination on such

basis was improper.

       24.     When accounting for Defendant’s improper denial of CPT Code 22845 as well as

Defendant’s improper usual and customary reduction, Defendant should have reimbursed

Plaintiff an additional $73,975.00.

       25.     Plaintiff has thus been damaged in the total amount of $73,975.00.

       26.     Accordingly, Plaintiff brings this action for recovery of the outstanding balance,

and Defendant’s breach of fiduciary duty.

                                          COUNT ONE

   FAILURE TO MAKE PAYMENTS PURSUANT TO MEMBER’S PLAN UNDER 29
                        U.S.C. § 1132(a)(1)(B)

       27.     Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 26

of the Complaint as though fully set forth herein.



                                                 4
 Case 3:20-cv-01046-FLW-TJB Document 1 Filed 01/30/20 Page 5 of 7 PageID: 5



       28.        Plaintiff avers this Count to the extent ERISA governs this dispute.

       29.        Section 502(a)(1), codified at 29 U.S.C. § 1132(a) provides a cause of action for a

beneficiary or participant seeking payment under a benefits plan.

       30.        Plaintiff has standing to seek such relief based on the assignment of benefits

obtained by Plaintiff from Patient.

       31.        Upon information and belief, Defendant acted in a fiduciary capacity in

administering any claims determined to be governed by ERISA.

       32.        Plaintiff is entitled to recover benefits due to Patient under any applicable ERISA

plan or policy.

       33.        As a result, Plaintiff has been damaged and continues to suffer damages in the

operation of its medical practice.

                                             COUNT TWO

   BREACH OF FIDUCIARY DUTY AND CO-FIDUCIARY DUTY UNDER 29 U.S.C.
           § 1132(a)(3), 29 U.S.C. § 1104(a)(1) and 29 U.S.C. § 1105 (a)


       34.        Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 33

of the Complaint as though fully set forth herein.

       35.        29 U.S.C. § 1132(a)(3)(B) provides a cause of action by a participant, beneficiary,

or fiduciary to obtain other appropriate equitable relief (i) to redress such violations or (ii) to

enforce any provisions of this subchapter or the terms of the plan.

       36.        Plaintiff seeks redress for Defendant’s breach of fiduciary duty and/or

Defendant’s breach of co-fiduciary duty under 29 U.S.C. § 1132(a)(3), 29 U.S.C. § 1104(a)(1)

and 29 U.S.C. § 1105 (a).

       37.        29 U.S.C. § 1104(a)(1) imposes a “prudent man standard of care” on fiduciaries.




                                                   5
 Case 3:20-cv-01046-FLW-TJB Document 1 Filed 01/30/20 Page 6 of 7 PageID: 6



       38.      Specifically, a fiduciary shall discharge its duties with respect to a plan solely in

the interest of the participants and beneficiaries and (A) for the exclusive purpose of: (i)

providing benefits to participants and their beneficiaries; and (ii) defraying reasonable expenses

of administering the plan; (B) with the care, skill, prudence, and diligence under the

circumstances then prevailing that a prudent man acting in a like capacity and familiar with such

matters would use in the conduct of an enterprise of a like character and with like aims; (C) by

diversifying the investments of the plan so as to minimize the risk of large losses, unless under

the circumstances it is clearly prudent not to do so; and (D) in accordance with the documents

and instruments governing the plan insofar as such documents and instruments are consistent

with the provisions of this subchapter and subchapter III of this chapter. 29 U.S.C. § 1104(a)(1).

       39.     29 U.S.C. § 1105(a) imposes liability for breaches of co-fiduciaries.

       40.     Specifically, a fiduciary with respect to a plan shall be liable for a breach of

fiduciary responsibility of another fiduciary with respect to the same plan in the following

circumstances: (1) if he participates knowingly in, or knowingly undertakes to conceal, an act or

omission of such other fiduciary, knowing such act or omission is a breach; (2) if, by his failure

to comply with section 1104(a)(1) [“prudent man standard of care] of this title in the

administration of his specific responsibilities which give rise to his status as a fiduciary, he has

enabled such other fiduciary to commit a breach; or (3) if he has knowledge of a breach by such

other fiduciary, unless he makes reasonable efforts under the circumstances to remedy the

breach. 29 U.S.C. § 1105(a).

       41.     Here, when Defendant acted to deny payment for the medical bills at issue herein,

and when they responded to the administrative appeals initiated by Plaintiff, they were clearly

acting as a “fiduciary” as that term is defined by ERISA § 1002(21)(A) because, among other




                                                 6
 Case 3:20-cv-01046-FLW-TJB Document 1 Filed 01/30/20 Page 7 of 7 PageID: 7



reasons, Defendant acted with discretionary authority or control to deny the payment and to

manage the administration of the employee benefit plan at issue as described above.

       42.    Here, Defendant breached its fiduciary duties by: (1) failing to issue an Adverse

Benefit Determination in accordance with the requirements of ERISA and applicable regulations;

(2) participating knowingly in, or knowingly undertaking to conceal, an act or omission of such

other fiduciary, knowing such act or omission is a breach; (3) failing to make reasonable efforts

under the circumstances to remedy the breach of such other fiduciary; and (4) wrongfully

withholding money belonging to Plaintiff.

                                        CLAIM FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendant as follows:

       A.     For an Order directing Defendant to pay Plaintiff $73,975.00;
       B.     For an Order directing Defendant to pay Plaintiff all benefits Patient would be
              entitled to under the insurance plan or policy issued by Defendant;
       C.     For compensatory damages and interest;
       D.     For attorney’s fees and costs of suit; and
       E.     For such other and further relief as the Court may deem just and equitable.




Dated: New York, New York
       January 30, 2020
                                                    SCHWARTZ SLADKUS
                                                    REICH GREENBERG ATLAS LLP
                                                    Attorneys for Plaintiff


                                            By:     /s/ Michael Gottlieb__
                                                    Michael Gottlieb
                                                    444 Madison Avenue
                                                    New York, New York 10022
                                                    (212) 743-7054




                                               7
